Case 20-45513      Doc 9     Filed 12/14/20 Entered 12/14/20 15:38:21           Main Document
                                          Pg 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In re: Samuel Berger                         )      Case No: 20-45513
                                             )
       Debtor.                               )      Chapter 13
                                             )
                                             )
                                             )

      MOTION TO EXTEND THE DEADLINE FOR THE FILING OF DEBTOR’S
            SCHEDULES, STATEMENTS AND CHAPTER 13 PLAN

       COME NOW Debtor, by and through Counsel, and moves this Honorable Court to enter

and Order extending the deadline in which to file Debtor’s schedules, statements and plan. In

support of this Motion Debtor states as follows:


       1. Debtor filed a Chapter 13 in good faith on November 29, 2020.

       2. The current deadline to file documents is December 14, 2020.

       3. This Motion is filed before the expiration of the current deadline.

       4. Counsel for Debtor requests a 14 day extension until December 28, 2020 to have the

           statements, schedules and Chapter 13 plan on file.

       5. There have been no prior extension requests made.

WHEREFORE, Debtor prays for an Order extending the deadline for Debtor regarding the

filing of Debtor’s schedules, statements and Ch. 13 plan until December 28, 2020.

                                                            Respectfully Submitted,


                                                            __/s/ Andrew Kirkwood Smith__
                                                            Andrew K. Smith, #61640MO
                                                            26A North Central Avenue
                                                            Clayton, Missouri 63105
                                                            314.740.2989 (phone)
                                                            314.781.2695 (fax)
                                                            Attorney for Debtor
Case 20-45513      Doc 9     Filed 12/14/20 Entered 12/14/20 15:38:21            Main Document
                                          Pg 2 of 3




                                      Certificate of Service

            I.      I certify that a true and correct copy of the foregoing document was filed
  electronically on December 14, 2020 with the United States Bankruptcy Court, and has been
   served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on the
                                Court’s Electronic Mail Notice List.

                                                               /s/ Andrew Kirkwood Smith
                                                                 Andrew Kirkwood Smith


 II.     I certify that a true and correct copy of the foregoing document was filed electronically
  with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, addressed to the parties listed below on December 14,
                                                2020:



Diana Daugherty
Chapter 13 Trustee
PO Box 430908
St. Louis, MO 63143

Office of the United States Trustee
111 South 10th Street
Suite 6.353
St. Louis, MO 63102                                  /s/ Andrew Kirkwood Smith______
                                                          Attorney for Debtor
Case 20-45513   Doc 9   Filed 12/14/20 Entered 12/14/20 15:38:21   Main Document
                                     Pg 3 of 3
